Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.	This Non-Final official action is issued for latest claim amendments filed on 11/11/2019 that has been entered and made of record. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR2019-0125033 filed on 10/10/2019.
Information Disclosure Statement
3.	The information disclosure statement (IDS) is not submitted for this application.
Specification
4.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation "a main language" in receive main language setting input of the user…. The term ‘a main language’ search is already introduced in independent claims 1 as part of original claims. There is sufficient antecedent basis for ‘a main language’ in respective independent claims and now it is unclear and indefinite what this new ‘main language’ is referring to the previous ‘a main language’ is referring to the previous ‘receive main language’ already introduced.
Claim 3 and 4 recites the limitation "sub language" in receive sub language setting input from the user. The term ‘sub language’ is already introduced in independent claims 1 as part of original claims. There is sufficient antecedent basis for ‘sub language’ in respective independent claims and now it is unclear and indefinite what this new ‘sub language’ is referring to the previous ‘sub language’ is referring to the previous ‘sub language’ already introduced. Appropriate correction is required.

Claim Objections


5.1	Claim 1 is objected to because of the following informalities:  the element a highest word recognition reliability for each word shall be the highest word recognition reliability for each word in superlative clause.  Appropriate correction is required.

Claim Rejections - 35 USC § 103 
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for allobviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
8. 	Claims 1, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuai Li (US 200103097) in view of Wang et al (US 2018/0314689). 
9.	Regarding independent claim 1, Kuai Li, herein after Li  teaches an artificial intelligence apparatus for recognizing speech with multiple languages (Li abstract where the method and apparatus receives the speech from a user performing recognition using an apparatus based on artificial intelligence as in fig 9 device60 using language model can be used for multiple language para0002), comprising:
a microphone; and a processor (li fig 9 microprocessor 606 and input  microphone not shown to receives the speech) configured to:
Li para0029 receives the speech input from a user at step 101 in fig 1 from a user using language model for multiple language para 0002),
calculate a word recognition reliability of each word in the obtained speech data using an acoustic model of a main language (Wang para0003 where the multi lingual device determines the original text words using the acoustic model –para0073, to determine the confidence level of the original text words),
But Li further does not teach clearly calculate a word recognition reliability of each word in the obtained speech data using an acoustic model of at least one sub language.
However, Wang et al teach calculate a word recognition reliability of each word in the obtained speech data using an acoustic model of at least one sub language (Wang para0073 where the acoustic model and language model is used so it can be for multiple language including any sub language and determine confidence level per para004 of the input text/words),
select a language having a highest word recognition reliability for each word, convert the speech data into text in consideration of a word recognition result corresponding to the selected language for each word (Wang para0020 where the multi-lingual device can further be configured to determine a confidence value for the additional text. The multi-lingual device can further be configured to select between the original text and the additional text using the confidence value for the original text and the confidence value for the additional text. Determining the translated text can use a result of the selecting.), and
generate a speech recognition result corresponding to the speech data using the converted text (Wang para0029 where the selecting of the original language text recognition confidence level determines the translated text result of the selecting).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified method and apparatus of Lil with concept of using multilingual virtual personal assistant of Wang et al. The motivation for doing so would be to have predictably and advantageously provided to calculate the word reliability of the original text/word for the translation in to a sub language or other language (Wang para0073 and 0020). Therefore, it would have been obvious to combine Lil with Wang et al to obtain the invention as specified in claim 1.
10. 	Regarding claim 9, The artificial intelligence apparatus of claim 1, wherein the processor is configured to convert the speech data into text (Li para0029 fig 1 step 101 where the speech data is converted in to text), by selecting the word recognition result corresponding to the selected language for each word in the speech data (Li para0029 where the speech data is recognized using the language model which is a pre build per para 0059).
11.    	Regarding claim 10, The artificial intelligence apparatus of claim 1, wherein the processor is configured to convert the speech data into text (Li para0029 fig 1 step 101 where the speech data is converted in to text), if the selected Li fig1 step102 para0032 and 0033 where the first phrase/word needs to be corrected), by replacing a word recognition result corresponding to the first word with a second word in the main language which corresponds to a word recognition result corresponding to the selected language for the first word (Li para0038-0040 where the step 103 and 104 replaces the word corresponding to the first word).
12.	Regarding claim 11, the arguments are analogues to claim1, are applicable and is rejected.
13.	Regarding claim 12, the arguments are analogues to claim1, are applicable and is rejected.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuai Li (US 200103097) in view of  Wang et al(US 2018/0314689) further in view of Jung In Lee et al (US 2018/0374476).

14.    	Regarding claim 2, Li in further view of Wang et al teaches the artificial intelligence apparatus of claim 1, 
But further fails to teach wherein the processor is configured to: receive main language setting input of the user, and set the main language based on the received main language setting input.
However, Jung In lee et al, herein after Lee et al, teaches, wherein the processor is configured (Jung fig2 processor150) to: receive main language setting input of the user, and set the main language based on the received main language setting input (Jung para0098, 0102 where the user setting of the input language by the user in device 100).

15.    	Regarding claim 3, Li in view of Wang et al and in further view of Lee et al teaches the artificial intelligence apparatus of claim 2, wherein the processor is configured to: receive sub language setting input of the user, and
set the at least one sub language based on the received sub language setting input (Lee para0108 where the user selects the second or sub language setting using touch display).
16.    	Regarding claim 4, Li in view of Wang et al and in further view of Lee et al teaches the artificial intelligence apparatus of claim 2, wherein the processor is configured to set the at least one sub language corresponding to the set main language based on preset sub language mapping information (Lee para0116 where the processor 220 user first speech model to use the sub/second speech associated with using first speech model).
Allowable Subject Matter
17.	Claim 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869.  The examiner can normally be reached on Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677